Citation Nr: 0505603	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  99-04 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1979, and from May 1981 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in September 1999, a 
transcript of which is of record.

The record reflects that the veteran also submitted a Notice 
of Disagreement regarding entitlement to a compensable rating 
for his service-connected low back disorder, and the issues 
of entitlement to service connection for a bilateral knee 
disorder, a bilateral shoulder disorder, carpal tunnel 
syndrome, and tinnitus.  However, a 10 percent rating was 
assigned for the veteran's low back disorder by a December 
1998 rating decision, and he indicated in a January 1999 
statement that he was satisfied with this rating.  See 
38 C.F.R. § 20.204; see also AB v. Brown, 6 Vet. App. 35 
(1993).  The December 1998 rating decision also established 
service connection for a right shoulder disorder, which 
resolved that appellate issue.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).  In addition, the bilateral 
knee and left shoulder claims were included as part of the 
January 1999 Statement of the Case (SOC), but the veteran 
indicated in his March 1999 Substantive Appeal that he only 
wanted to appeal his pes planus claim.  See 38 C.F.R. 
§ 20.202.  Finally, no timely Substantive Appeal was received 
regarding the carpal tunnel and tinnitus claims following the 
promulgation of an SOC on those issues in October 1999.  See 
38 C.F.R. §§ 20.200, 20.302.  Accordingly, the veteran's pes 
planus claim is the only issue over which the Board currently 
has jurisdiction.





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran was noted as having bilateral pes planus at 
the time of his enlistment into active service.

3.  The veteran's pre-existing bilateral pes planus was not 
aggravated by his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
bilateral pes planus.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the March 1998 decision which is the subject of this 
appeal was promulgated prior to the November 9, 2000, 
enactment of the VCAA.  In Pelegrini the Court noted that, 
where the initial unfavorable decision was rendered prior to 
the enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent correspondence to the veteran in November 
2003 which specifically addressed the requirements for a 
grant of service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the veteran has been 
provided with a copy of the appealed rating decision, the 
January 1999 SOC, and multiple Supplemental Statements of the 
Case (SSOCs), which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, a February 2004 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the September 1999 RO hearing.  Based upon a 
review of the record, it does not appear that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested by the RO.  Further, he has 
been accorded multiple examinations in conjunction with this 
case, the most recent of which included a competent opinion 
regarding the etiology of his pes planus.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran acknowledges that his bilateral pes 
planus pre-existed his active military service, but contends, 
in essence, that it was permanently aggravated by this 
service.  At his September 1999 hearing, he testified that 
his job during service involved a lot of walking and 
squatting, and that during his second period of active duty 
he noted that at the end of the day his feet became more and 
more painful.  However, he indicated that he just lived with 
these problems for about 4 to 5 years before seeking medical 
treatment while on active duty.  Further, he testified that 
he was prescribed orthotics once he did seek medical 
treatment, and that he continues to use these devices.

The veteran's service medical records reflect that pes planus 
was noted on both his February 1975 enlistment examination 
for his first period of active duty, and on the April 1981 
enlistment examination for his second period of active 
service.  His pes planus was described as mild on the 
February 1975 examination, and moderate on the April 1981 
examination.  Further, records dated in March 1996 note 
treatment for complaints of increased symptoms of bilateral 
pes planus, for which it appears orthotics were prescribed.  
The veteran was again noted as having pes planus on his April 
1997 retirement examination, but his feet were clinically 
evaluated as normal on this examination.

Following service, the veteran underwent multiple VA medical 
examinations in August 1997, to include a general medical 
examination and a joints examination.

At the general medical examination, the veteran's medical 
history noted, in part, that his pes planus was congenital, 
but he reported that his current condition was related to his 
being on his feet for his job during service.  He reported 
that they were constantly painful at that point, and were no 
longer relieved by the supports in both shoes.  Diagnoses 
following examination included flat feet.

At the joints examination, the veteran reported that he 
always had flat feet, but that they were pretty much okay 
until two years earlier when they became sore.  He reported 
that he went to the medics and was given arch supports, which 
worked pretty well until April 1997.  He also reported that 
he could only stand and walk half a day, then had to sit 
down.  Diagnosis following examination was mild to moderate 
pes planus with complaints of inability to stand on his feet 
for great lengths of time.  The examiner noted that this 
inability had to be accepted on the basis of the veteran's 
credibility.

Neither the VA general medical or joints examination 
conducted in August 1997 contained a competent medical 
opinion as to whether the veteran's pre-existing pes planus 
was permanently aggravated by his active service.

In June 2004, the veteran underwent a VA feet examination at 
which the examiner noted that the claims folder had been 
reviewed.  Following examination of the veteran and review of 
the record, the examiner found that the conclusion that the 
veteran's flat feet were permanently aggravated by his 
military service could not be confirmed.  The examiner noted 
that the veteran's current pes planus was of a first-degree 
level with mild discomfort.  The examiner also noted that the 
veteran did not display any limitation of motion or any signs 
of degenerative joint disease of the feet at the time of the 
examination.  Consequently, the examiner concluded that the 
veteran's flat feet condition was not caused by or a result 
of or aggravated secondary to the veteran's military service.  
Further, the examiner stated that the veteran did not warrant 
rated disability with respect to his pes planus.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132; 38 C.F.R. 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a).  

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

Temporary flare-ups will not be considered to be an increase 
in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
In order to support a finding of aggravation, then, the 
evidence must establish that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2003).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a grant of service connection for 
his bilateral pes planus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The veteran's pes planus was noted at the time of his 
enlistment examinations for both periods of active duty.  
Thus, the record reflects that this condition pre-existed 
active service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
3.304(b).  Further, the veteran has consistently acknowledged 
that his pes planus pre-existed service.  

Inasmuch as the veteran's pes planus pre-existed service, he 
is only entitled to a grant of service connection if this 
condition was permanently aggravated as a result of his 
active service; the record must reflect that the condition 
permanently increased in severity during active service 
beyond its natural progression.  Here, the record reflects 
that the veteran entered service in 1975 with pes planus, and 
had no complaints or treatment related thereto during his 
first period of service.  He reentered service in 1981 with 
moderate pes planus per the entrance examination.  He was 
treated for complaints related to his bilateral pes planus in 
March 1996, while on active duty, and was apparently 
prescribed orthotics at that time.  At separation, a history 
of pes planus was noted, but clinical examination of the feet 
was described as normal.

The only competent medical opinion of record which addresses 
the issue of aggravation with respect to the veteran's 
bilateral pes planus is that of the June 2004 VA examiner.  
As noted above, the examiner's opinion is against a finding 
that this condition was permanently aggravated by the 
veteran's active service.  In this regard, the examiner noted 
the veteran's pes planus is only first-degree, and was 
characterized by a VA examiner shortly after service as being 
mild to moderate.  He further noted that there were no signs 
of degenerative joint disease and no limitation of motion.  
The examiner concluded that the veteran's flat feet were not 
permanently aggravated by service.  This opinion was based 
upon both an examination of the veteran and review of his 
claims folder, and no competent medical opinion appears to be 
of record which refutes the findings of the June 2004 VA 
examiner.  

Thus, as there has been no worsening of the underlying 
disorder, the Board concludes that the veteran's pre-existing 
bilateral pes planus was not aggravated by his active 
service.  Accordingly, his claim must be denied.





ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


